                            UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN


         UNITED STATES OF AMERICA
                                                                        HEARING MINUTES
                           v.                                            ARRAIGNMENT

                  JUAN M. CARDENAS                                         Case No. 19-CR-201

HONORABLE James R. Sickel, presiding                                             Time Called: 3:59 pm
Proceeding Held: February 3, 2020                                             Time Concluded: 4:08 pm
Deputy Clerk: Lori                                                                      Tape: 020320
Appearances:
UNITED STATES OF AMERICA by:                           Daniel R. Humble
JUAN M. CARDENAS in person and by:                     Thomas E. Phillip
US PROBATION OFFICE by:                                Jennifer Rufenacht
INTERPRETER: None                                      ☐ Interpreter Sworn

☒ Original Indictment            ☐ Superseding Indictment           ☒ Felony            ☐ Misdemeanor
Speedy Trial Date:     April 13, 2020                    Trial Estimate:     2 days
Final Pretrial Date:   March 31, 2020 at 11 AM           Motions Due:        February 18, 2020
Jury Trial Date:       April 13, 2020 at 8:30 am         Responses Due: February 28, 2020
District Judge:        William C. Griesbach              Replies Due:        March 4, 2020
Magistrate Judge:      William E. Duffin

☒ Defendant advised of rights                            ☒ Defendant advised of maximum penalties
☒ Court orders counsel appointed                         ☒ Open discovery policy applies
☒ Copy of indictment received by defendant               ☒ Government to disclose GJ materials one day
  ☒ indictment read as to charges against                  prior to trial
  defendant; or ☐ reading waived
☒ Not guilty plea entered by: ☒ defendant ☐ court

☒ Defendant released on: ☒ O/R bond; ☐ Cash bond; ☐ Property bond; ☒ with conditions.
  SEE Order Setting Conditions of Release.
☐ Defendant is ordered detained pending trial. SEE Order of Detention Pending Trial.
☐ Court orders federal detainer.
☐ Defendant is ordered temporarily detained. Detention hearing set for: ______________________________
☐ Bond continued; or ☐ Detention continued as previously set

Maximum Penalties:10 years; Fine: $250,000.00; SR: 3 years; SA: $100.00
Defendant self-surrendered today.
The government does not oppose release with conditions.
Mr. Phillip informs the Court the defendant has two pending warrants in Calumet County.
                   Case 1:19-cr-00201-WCG Filed 02/03/20 Page 1 of 1 Document 12
